THE             ATTORNEY       GENERAL
                                     OFTEXAS




Honorable.Homer Garrison, Jr., Director
Texas Department of PublIcSafety
CampMabry
Austin 9, Texas
Dear 9lr :                             Opinion NO. 0-7196
                                       Re: Whether a properly registered
                                            truck and trailer which does not
                                            exceed 96 Inches in width, can be
                                            used to have and combine over 108
                                            inches in width without a special
                                            permit and related question.

         Your recent opinion request reads as follows:
         'Mr. A, the owner of a commercial truck and trailer,
    properly licensed in the State of Texas, contracts wlth
    Mr. B, the owner of a thrashing combine which Is an lm-
    plement of husbandry, to transport on this commercial
    motor vehicle the said combine from Amarillo, Texas, to
    Beeville, Texas, for a stated sum of money for the above
    transportation.
         'The said truck and trailer are under 96 Inches In
    width; therefore, legal to move on Texas highways. But
    after the said combine is loaded on thfs commercial
    motor vehicle, it Is over 108 inches In width at the
    widest point; thus, maki.ngit an overwidth vehicle under
    Texas laws.
         "1 0 Does this truck and trailer, loaded with thfs
    combine, require a specialpertit from the State Highway
    Department to move over Texas State highways?
         “2 . Thus loaded and moving as a commercial load,
    is this an i.mplementof husbandry fn so far as t$af’fic
    regulations of the State of Texas are concerned%
         Article 6675a-2, V.A.C.S. provides in part as follows:
             II
                  Owners of farm tractors, farm trailers,
                  .   .   .   .

    farm semi-trailers, and implements of husbandrv,
    operated or moved temporarily uoon the hlghways shall
    not be required to register such fsrm tractors, farm
Honorable Homer Garrison, Jr.,    Page   2       o -7196


    trailers, farm semi-trailers, or imolements of hus-
    bandry; . e . . ." (Emphasis ours).
           Article 6675a-1, paragraph (r), V.A.C.S. reads as
follows:

         “(r)  'Implements of husbandry' shall mean farm
    implements, machinery and tools as used in tilling the
    soil, but shall not Include any passenger car or truck."
           Article 6675a-1, paragraph (q), V.A.C.S. provides as
follows:
                 'o erated or moved temporarily upon the
   ,,,,a$$    Bymeant
             is    ' the operation or conveying between
   different farms, and the operation or conveyance from
   the owner's farm to the place where his farm produce
   is prepared for market or where same Is actually
   marketed and return."
           Article 6675a-8b, V.A.C.S. provides as follows:
        "No motor vehicle shall be registered and licensed
   which has a total outside width, including any load thereon,
   of more than ninety-six (96) inches, except that the width
   of a farm tractor shall not exceed nine (9) feet, and ex-
   cepting further, that the limitations as to size of vehicle
   shall not apply to implements of husbandry, and highway
   building and maintenance machinery;temporarily propelled
   or moved upon the public highway.
           Article 6675a-6, V.A.C.S, provides in part as follows:
                 The term 'gross weight' as used in this
   se&lo; sha1.imean the actual weight of the vehicle fully
   equipped with body, and other equipment, as certified by
   any Official Public Weigher or any License and Weight
   Inspector of the State Highway Department, plus Its net
   carrying capacity. 'Net carrying capacity' of any vehicle
   except a bus, as used in this section, shall be the weight
   of the heaviest net load to be carried on the vehicle being
   registered; provided said net carrying capacity shall in
   no,case be less than the manufacturer's rated carrying
   capacity. . . D -'
           Article 6701a, Section 1, V.A.C.S. provides:
        "When any person, firm or corporation shall desire to
   operate over a state highway super-heavy OP over-size equip-
   ment for the transportation of such commodities as cannot
Honorable Homer Garrison, Jr., page 3             o-7196


    be reasonably dismantled, where the gross weight or size
    exceeds the limits allowed by law to be transported over a
    state highway the State Highway Department may, upon appli-
    cation, since a permit for the operation of said equipment
    with said commodities, when said State Highway Department
    is of the opinion that the same may be operated without
    material damage to the highway. Provided, however, that
    nothing in this Act shall prevent the full control of such
    movements or operations on the streets of cities and towns
    by the ordinances of such nmnicipa1ities.I'
         After carefully considering the above quoted statutes,
as well as the related statutes in reference to registration, we
have arrived at the following conclusions:
         1. That the truck and trailer in question can lawfully
move upon the highways of this State, and carry any load that
does not exceed either the gross veight for which it is registered
(and in no event can exceed 48,000 pounds gross weight) OP the
legal width of 96 inches without a specia1 ,permi~t
                                                  as provided in
Article 67ola.
         2. That the Truck and trailer in question cannot law-
fully move upon the highways of this State, when its gross weight
exceeds the gross weight for which it is registered or the load
thereon exceeds 96 inches in width, without a special permit as
provided in Article 6701-a.

         3. That a special permit cannot  be obtained for said
truck and trailer to haul super-heavy OP over-size equipment, if
such equipment can be reasonably dismantled.
         4. That the truck and trailer loaded with the combine
when being transported, as stated in your opinion request, 1~snot
an "Implement of husbandry" in that the definition of such phrase,
as above set forth, explicitly states that same "shall not include
any passenger car or truck".

         5. Even though it were considered an 'Implement of
husbandry", It could not be transported as stated in your letter
without a special permit, in that iC,would not he "operated 01"
moved temporarily upon the highways'!,as that phrase is defined
in Article 6675a-1.
         Pour specific questions can theref’ore   be answered
numerically as follows:
         1, The truck and trailer, loaded with the combine in
question, requires a special permit from the State Highway Depart-
ment to move over Texas State Highways, in the manner stated in
Honorable Homer Garrison, Jr., page 4          o-7196


your letter (if the combine cannot be reasonably dismantled, 80
as not to exceed either the gross weight or 96 inches in width).
         2. The truck and trailer, loaded with such combine,
moving as a commercial load, is not an implement of husbandry in
so far as traffic regulations of the State of Texas are concerned.
         We trust that we have fully answered your inquiry.
                                     Yours very truly
                               ATTORNEY GENERAL OF TEXAS

                                     By s/w,V. Geppert
                                          W,V. Geppert
                                          Assistant
WVG :MS:wc

APPROVED APR 12, 1946
s/Wm. J. Fanning
(Acting) ATTORNEY GENERAL OF TEXAS
Approved Opinion Committee By s/BWB Chairman